Citation Nr: 1746231	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  08-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for macular degeneration.  

2.  Entitlement to service connection for hyperlipidemia.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to hyperlipidemia.  

5. Entitlement to service connection for asthma, to include as secondary to service-connected rhinitis with history of sinusitis.  

6.  Entitlement to an initial rating in excess of 10 percent for skin disorder, to include tinea cruris, tinea pedis, tinea capitis, and pseudofolliculitis barbae.  

7.  Entitlement to an initial compensable rating for onychomycosis of the toenails.  

8.  Entitlement to a rating in excess of 10 percent for residuals of a right index finger disability.  

9.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

10.  Entitlement to an initial rating in excess of 50 percent for depressive disorder with alcohol disorder.  

11.  Whether an additional retroactive payment is warranted due to a March 2013 Board decision.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1991 to August 1995, including service in the Southwest Asia theater of operations from May 1992 to May 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in November 2003, July 2005, March 2013, and December 2015 for additional development.  

The Veteran testified before the undersigned Veterans Law Judge in a September 2012 video conference hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board grants a schedular rating of at least 70 percent for the Veteran's depressive disorder with alcohol disorder.  The issues of entitlement to service connection for macular degeneration (on a new and material basis), hyperlipidemia, hypertension, diabetes mellitus, asthma, and increased ratings for a skin disorder, and onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a March 2013 decision, the Board granted an increased 10 percent rating for residuals of a right index finger disability, and a 10 percent rating for GERD for the period from August 19, 1995 through February 12, 2002.  

2.  Throughout the appeal period, the Veteran's depressive disorder with alcohol disorder has been manifested by at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

3.  The record reflects the Veteran received the proper amount of retroactive payment upon the assignment of an increased 10 percent rating for his residuals of a right index finger injury, and an increased 10 percent rating for his GERD from August 19, 1995 through February 12, 2002, by a March 2013 Board decision.  




CONCLUSIONS OF LAW

1.  As the benefits sought on appeal have already been decided by the Board, there remains no justiciable case or controversy as to the issues of an increased rating for residuals of a right index finger disability or for an increased rating for GERD before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 20.101 (2016).  

2.  Throughout the appeal period, the criteria for an initial rating of at least 70 percent for depressive disorder with alcohol disorder have been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (9411) (2016).  

3.  The Veteran received the correct amount of retroactive payment based upon the assignment of an increased 10 percent rating for his residuals of a right index finger injury, and an increased 10 percent rating for his GERD from August 19, 1995 through February 12, 2002, by a March 2013 Board decision, and the claim is denied. 38 U.S.C.A. §§ 5110, 5112 (West 2014); 38 C.F.R. §§ 3.400, 3.401 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Residuals Right Index Finger Disability/GERD

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5).  The Board has the authority to determine jurisdiction.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(d).  In a March 2013 decision, the Board, in part, granted a 10 percent rating for residuals of a right index finger disability, and a 10 percent rating for GERD for the period from August 19, 1995 through February 12, 2002.  Pursuant to 38 U.S.C.A. § 7103(a) and 38 C.F.R. § 20.1102(a), a decision of the Board is final on the date stamped on the face of the Board's decision, i.e., January 13, 1999, unless the Chairman orders reconsideration.  See Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) within 120 days.  The Board's decision is final as of the date stamped on the face of the decision when it was mailed.  See 38 C.F.R. § 20.1100.  

In an April 2013 rating decision, the RO implemented the Board's March 2013 decision, awarding a 10 percent rating for residuals of a right index finger disability, and a 10 percent rating for GERD from August 19, 1995 through February 12, 2002.  This was a ministerial task, and not one of discretion or a new adjudication.  

In a July 2017 Statement of the Case, the RO stated the Veteran timely appealed the April 2013 rating decision with respect to seeking claims for an increased rating for residuals of a right index finger disability and for GERD.  

The Court has not expressly addressed this type of issue but it implied that it was not permissible to do so in a precedential Order.  See Harris v. Nicholson, 19 Vet. App. 345 (2015).  The Court indicated that the claimant in that case was attempting to get a second chance to appeal the Board decision by filing a Notice of Disagreement (NOD) with an implementing rating decision.  Id. at 348 (citing Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal")).  Thus, allowing as sufficient an NOD to an implementing rating decision would result in this situation.  

Here, the RO finding that the Veteran filed a timely NOD with respect to the implementing April 2014 rating decision and the ratings for residuals of a right index finger disability and for GERD was in error.  Indeed, after review of the evidence of record, there is no communication from the Veteran prior to an August 2017 VA Form 9 wherein he expressed any disagreement with the ratings assigned for his residuals of a right index finger disability or his GERD.  The correspondence received from the Veteran prior to the August 2017 VA Form 9 that referenced the April 2014 rating decision was in regards to whether he was warranted an additional retroactive amount based on a March 2013 Board decision.  

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Inasmuch as the Veteran has not submitted a claim for an increased rating for his residuals of a right index finger disability and for GERD since VA amended the regulations, and there is no evidence of correspondence seeking an increased rating for such disabilities prior to the amended regulations, the Board does not have jurisdiction over the Veteran's claims, and they can only be adjudicated by submitting the appropriate form (i.e., VA Form 21-526EZ) and indicating the issues he is claiming.  See 38 C.F.R. §§ 3.151, 3.155.  

Thus, there is no remaining allegation of error of fact or law in the determination granting an increased (10 percent) rating for residuals of a right index finger disability, or for a 10 percent rating for GERD for the period from August 19, 1995 through February 12, 2002, with respect to these claims.  38 U.S.C.A. §§ 7104, 7105(d)(5); 38 C.F.R. §§ 19.7, 20.101.  Accordingly, the Board is without jurisdiction to review the appeal with respect to these issues, and the two issues must be dismissed without prejudice.  

Increased Rating for Depressive Disorder

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's depressive disorder with alcohol disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

The Board finds that a 70 percent rating is warranted throughout the appeal period.  Specifically, since January 2004, the Veteran has reported suicidal ideation.  See, e.g., January 2004 VA Form 21-4138; see also September 2014 VA examination.  

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19-20 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been "hospitalized or treated on an inpatient basis" to establish suicidal ideation because that imposes a higher standard that the criteria in the Diagnostic Code for mental disorders.  Id. at 20-21.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation."  Id. at 21.  As applied, the suicidal ideation found throughout the appeal period is sufficient to establish the suicidal ideation symptom consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Additional Retroactive Amount

The Veteran has essentially contended that he did not receive the correct amount of retroactive payment following a March 2013 decision's determination he was entitled to an increased 10 percent rating for his service-connected residuals of a right index finger disability, and a 10 percent rating for his service-connected GERD from August 19, 1995 to February 12, 2002.  The Veteran contends that he is entitled to a TDIU rating prior to May 8, 2008 based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

A March 2013 Board decision did, in pertinent part, find the Veteran was entitled to a 10 percent rating for his residuals of a right index finger disability, and a 10 percent rating for his GERD from August 19, 1995 through February 12, 2002.  The Board's decision was effectuated by an April 2013 rating decision, which assigned an effective date of August 19, 1995 for the increased (10 percent) rating for his residuals of a right index finger disability and implemented the increased 10 percent rating for GERD from August 19, 1995 through February 12, 2002, increasing his combined schedular rating from 20 percent to 30 percent.  The Veteran subsequently received a retroactive payment for the amount of increased rating dating back to September 1, 1995.  

The Board notes that the payment of monetary benefits by VA, to include when a higher rating is assigned, is governed by various applicable laws and regulations. See, e.g., 38 U.S.C.A. §§ 5110, 5112; 38 C.F.R. §§ 3.400, 3.401, 3.501.  In addition, an audit was conducted in September 2013 of the payments received by the Veteran during the pertinent period in light of his contentions.  A review of the evidence, to include those pertaining to the initial determination and distribution of the retroactive payment, as well as the September 2013 audit, reflects the Veteran received the proper amount of retroactive payment upon the assignment of an effective date of August 19, 1995 for the increased (10 percent) rating for his residuals of a right index finger disability and implemented the increased 10 percent rating for GERD from August 19, 1995 through February 12, 2002.  

The Board also notes that the Court has long recognized that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be overcome only by the submission of "clear evidence to the contrary."  Id. at 309.  Applying the presumption to the instant case, the Board finds the Veteran has not provided clear evidence to the contrary that the amount of his retroactive payment was properly calculated and distributed, particularly in light of the aforementioned September 2013 audit.  In view of the foregoing, the Board finds that the benefit sought on appeal with respect to this claim must be denied.  

The Board acknowledges the Veteran's contentions that the retroactive payment he received was in error, in part because he should have received compensation rating adjustments, cost of living adjustments, and minor child adjustments.  See November 2016 VA Form 21-0958.  Review of the evidence of record shows that a June 2013 rating decision notification letter documented several cost of living adjustments (in December 1995, 1996, 1997, 1998, 1999, 2000, 2001, and 2002), and compensation rating adjustments (in September 2000, January 2001, and April 2002).  To the extent the Veteran contends that the retroactive payment should include minor child adjustments, the evidence reflects that the Veteran has two minor children, born in August 2002 (Y.B.) and November 2003 (R.B., Jr.).  Inasmuch as this claim involves retroactive payment from the March 2013 Board decision which involved the period from August 19, 1995 through February 12, 2002, the Veteran had no minor children during the period in question, so there was no need for a minor child adjustment until there was a child.  Hence, the Board finds the Veteran's arguments have no merit.  




ORDER

The appeal seeking a rating in excess of 10 percent for residuals of a right index finger disability is dismissed.  

The appeal seeking a rating in excess of 10 percent for GERD is dismissed.  

Subject to the laws and regulations governing payment of monetary benefits, a rating of at least 70 percent throughout the appeal period for the Veteran's depressive disorder with alcohol disorder, is granted.  

Inasmuch as the record reflects the Veteran received the correct amount of retroactive payment due to the March 2013 Board decision, the claim is denied.  


REMAND

In a February 2016 rating decision, in part, the RO denied service connection for macular degeneration, hyperlipidemia, hypertension, and diabetes mellitus.  In October 2016, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the February 2016 rating decision.  The RO has not yet issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these matters to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In December 2015, the Board, in part, remanded the matters of entitlement to service connection for asthma, and for increased ratings for a skin disorder and onychomycosis, for VA examinations.  Notably, a March 2016 Supplemental Statement of the Case (SSOC) noted the Veteran failed to report for VA examinations scheduled earlier that month.  However, review of the evidence of record reveals no indication the Veteran was ever notified of the examinations, or that the RO attempted to re-schedule the examinations after he failed to appear for the examinations in March 2016.  Accordingly, the Board finds that the matters of entitlement to service connection for asthma, and for increased ratings for a skin disorder and onychomycosis, must again be remanded for proper examinations and opinions.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above in the Introduction, the issue of entitlement to an initial rating in excess of 70 percent for the Veteran's depressive disorder with alcohol disorder remains before the Board.  The Veteran was last afforded a VA examination in September 2014.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his depressive disorder with alcohol disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a SOC addressing the claims for service connection for macular degeneration, hyperlipidemia, hypertension, and diabetes mellitus.  Advise him of the date on which the time allowed for perfecting a timely Substantive Appeal for the claims expires.  If he submits a timely Substantive Appeal, then return the claims to the Board for further appellate consideration.  
2. Obtain all updated VA treatment records dated since January 2017.  
3. Provide the Veteran a VA examination to determine the nature and etiology of the Veteran's asthma.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner is asked to clarify whether the Veteran has or has had asthma during the appeal period.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's asthma, if found to be present, was caused or aggravated by his service-connected rhinitis with history of sinusitis.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, including whether all procurable and assembled data has been considered, and why a non-speculative opinion cannot be offered.  
4. Provide the Veteran a VA examination to determine the current nature and severity of the Veteran's skin disorder (to include tinea cruris, tinea pedis, tinea capitis, and pseudofolliculitis barbae), and onychomycosis of the toenails.  The claims folder should be made available to and reviewed by the examiner.  A complete history should be elicited, to include the types of medications that have been used/prescribed to treat the service-connected disabilities, if any, and a description of flare-ups, if any.  The examiner should describe in detail all current manifestations of the disabilities, if any.  The examiner must indicate the percentage of the Veteran's body affected by the skin disabilities.  The location and extent of any scarring due to the skin disabilities should also be described (and if there is none, it should be so stated).  
5. Then, schedule the Veteran for a VA examination to determine the current severity of his depressive disorder with alcohol disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  All findings, along with a fully articulated medical rationale for all opinions, should be set forth in the examination report.  
6. Then readjudicate the matters on appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a Supplemental Statement of the Case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


